 

 

UNITED STATES PJSTRICT COURT
EASTERN DIS me Li

 

Pete
UNITED STATES OF AMERICA, 1000 WAR -3 P 1:08
Plaintiff, uLern oF court 2Q -GR-05:
Vv. Case No. 20-CR | ~

[18 U.S.C. §§ 922(g)(1) & 924(a)(2)]
JEFFREY M. LOMENZO,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
1; On or about December 17, 2019, in the State and Eastern District of Wisconsin,
JEFFREY M. LOMENZO,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting

commerce,

2. The firearm is more fully described as a Phoenix Arms, model HP22, .22 caliber
pistol, bearing serial number 4115589.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:20-cr-00051-PP_ Filed 03/03/20 Page 1of2 Document 1
 

FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1) set forth in this Indictment, the defendant, Jeffrey M. Lomenzo, shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), any firearms and ammunition involved in the knowing violation of
Section 922(g)(1), including, but not limited to: a Phoenix Arms, model HP22, .22 caliber pistol,

bearing serial number 4115589.

A TRUE BILL:

 

Date: Glare 3, 2020

 

 

MATTHEW D. KRUEGER —
United States Attorney

Case 2:20-cr-00051-PP_ Filed 03/03/20 Page 2 of 2 Document 1
